Exhibit 10.4
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
BOTTLING GROUP, LLC
     This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Bottling
Group, LLC (the “Company”) is dated as of the 30th day of March, 1999 (the
“Effective Date”) by and among Pepsi Bottling Holdings, Inc., a Delaware
corporation (“Pepsi Holdings”), Bottling Group Holdings, Inc., a Delaware
corporation (“PBG Holdings”) and The Pepsi Bottling Group, Inc., a Delaware
corporation (“PBG”).
     WHEREAS, Pepsi Holdings and PBG Holdings have caused the Certificate of
Formation of the Company to be filed with the Office of the Secretary of the
State of Delaware, and intended thereby and by executing the Limited Liability
Company Agreement of the Company dated as of February 8, 1999 (the “Original
Agreement”), to form a limited liability company in accordance with the Delaware
Limited Liability Company Act (6 Del. C. §18-101 et seq.) (hereinafter referred
to as the “Act”), and further intended by the execution of the Original
Agreement to be Members thereof; and
     WHEREAS, pursuant to Amendment No. 1 to the Original Agreement, dated
March 29, 1999, PBG has been admitted as a Member of the Company, effective as
of the date thereof; and
     WHEREAS, Pepsi Holdings, PBG Holdings and PBG now wish to amend and restate
the Original Agreement in its entirety as follows (as so amended and restated,
the “Agreement”);
     NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, the parties hereby agree as follows:
ARTICLE I
Certain Definitions
1.1 Defined Terms. As used herein, the following terms shall have the meanings
set forth below:
     “Additional Member” shall mean a Person who has acquired a Membership
Interest from the Company or an existing Member after the Effective Date and
been admitted as a Member of the Company pursuant to Section 9.2 hereof.
     “Adjusted Capital Account” shall mean, with respect to any Member, such
Member’s Capital Account as of the end of the relevant Fiscal Year after giving
effect to the following adjustments:

  (a)   credit to such Capital Account any amounts that such Member is obligated
to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or is deemed to
restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and     (b)   debit to such Capital
Account the items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
(5) and (6).

This definition of Adjusted Capital Account is intended to comply with the
provisions of Regulations Section 1.704-1(b)(2)(ii)( d) and shall be interpreted
consistently therewith.

 



--------------------------------------------------------------------------------



 



     “Affiliate” shall mean, with respect to any Persons (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person and (ii) any executive officer or director of such Person. For purposes
of this definition, the term “controls,” “is controlled by,” or “is under common
control with” shall mean (x) the direct or indirect ownership of more than 50%
of the equity interests (or interests convertible into or otherwise exchangeable
for equity interests) in a Person, or (y) possession of the direct or indirect
right to elect in excess of 50% of the Board of Directors or other governing
body of a Person (whether by securities, ownership, contract or otherwise).
     “Bankruptcy” shall mean, with respect to any Person, the occurrence of any
of the following events: (a) the filing by such Person of a petition in
bankruptcy or for relief under applicable bankruptcy laws; (b) the filing
against such Person of any such petition (unless such petition is dismissed
within ninety (90) days from the date of filing thereof); (c) entry against such
Person of an order for relief under applicable bankruptcy laws; (d) written
admission by such Person of its inability to pay its debts as they mature, or an
assignment by such Person for the benefit of creditors; or (e) appointment of a
trustee, conservator or receiver for the property or affairs of such Person.
     “Business Day” shall mean each day of the calendar year other than a
Saturday, a Sunday or a day on which banks are required or authorized to close
in the State of New York.
     “Capital Account” shall have the meaning set forth in Section 5.2(a) of
this Agreement.
     “Capital Contribution” shall mean any contribution of cash and the initial
Gross Asset Value of any property (other than money) contributed to the Company
made by or on behalf of a Member.
     “Certificate of Formation” shall mean the certificate of formation of the
Company filed in the Office of the Secretary of State of the State of Delaware
pursuant to the Act.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time (or any corresponding provisions of succeeding law).
     “Company Minimum Gain” shall have the meaning of “partnership minimum gain”
as defined in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
     “Depreciation” shall mean, for each Fiscal Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for each Fiscal Year,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such Fiscal Year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year bears to such beginning adjusted
tax basis; provided, however, that if the federal income tax depreciation,
amortization, or other cost recovery deduction for such year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Managing Directors or their
designees.
     “Distribution” shall mean a transfer of cash or property by the Company to
a Member on account of such Member’s Membership Interest as described in
Section 6.6 hereof.
     “Fiscal Year” shall mean the Company’s fiscal year, which shall end on the
last Saturday in December.
     “Gross Asset Value” shall mean, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

  (a)   The initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross fair market value of such asset, as unanimously
determined by the contributing Member and the Managing Directors;     (b)   The
Gross Asset Values of all assets of the Company shall be adjusted to equal their
respective gross fair market values, as unanimously determined by the Managing
Directors, as of the

 



--------------------------------------------------------------------------------



 



      following times: (a) the acquisition of an additional interest in the
Company by any new or existing Member in exchange for more than a de minimis (as
that term is used in Regulation Section 1.704-1(b)(2)(iv)(f)) Capital
Contribution; (b) the distribution by the Company to a Member of more than a de
minimis amount of Company property as consideration for an interest in the
Company; and (c) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g). Notwithstanding the foregoing, the
adjustments pursuant to clauses (a) and (b) above shall be made only if the
Managing Directors determine that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company;    
(c)   The Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of such asset, as unanimously determined by the
distributee Member and the Managing Directors, on the date of distribution;    
(d)   The Gross Asset Value of the assets of the Company shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) of the Code or Section 743(b) of the Code, but only
to the extent that such adjustments are required to be taken into account in
determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) and subsection (f) of the definition of “Net
Profits and Net Losses” and Section 6.3(f) hereof; provided, however, that Gross
Asset Value shall not be adjusted pursuant to this paragraph (d) to the extent
that an adjustment was made pursuant to paragraph (b) of this definition in
connection with any transaction that would otherwise have resulted in an
adjustment pursuant to this paragraph (d).

     If the Gross Asset Value of an asset has been determined or adjusted
pursuant to paragraph (a), (b), or (d) of this definition, the Gross Asset Value
of such asset shall thereafter be adjusted by the Depreciation taken into
account with respect to such asset for purposes of computing Net Profits and Net
Losses.
     “Initial Member” means each of Pepsi Holdings, PBG Holdings and PBG.
     “Interest” as defined under the Act, shall mean the Member’s share of the
Net Profits and Net Losses of the Company, the Member’s right to receive
distributions of the assets and Cash Flow of the Company and the Member’s right
to approve certain actions relating to the management of the Company in
accordance with the terms of this Agreement or as otherwise provided by the Act.
     “Majority of the Members” and “Two-Thirds of the Members” shall mean
Members owning Membership Interests the aggregate percentage of which is greater
than 50% or at least 66 2/3%, respectively.
     “Managing Director” shall mean each Person elected or appointed by the
Members as a Managing Director pursuant to Section 4.1 (b) hereof and each
Person appointed by the Members to serve as a Managing Director pursuant to
Section 4.1 (c) hereof to fill a vacant Managing Director position. A Managing
Director need not be a Member.
     “Member” shall mean each person designated as such in this Agreement, a
Substitute Member or an Additional Member, as the case may be; and “Members”
shall mean the Members, collectively.
     “Member Nonrecourse Debt” shall mean “partner nonrecourse debt” or “partner
nonrecourse liability” as defined in Regulations Section 1.704(2)-(b)(4).
     “Member Nonrecourse Debt Minimum Gain” shall mean “partner nonrecourse debt
minimum gain” as defined in Regulations Sections 1.704-2(i)(2) and 1.
704-2(b)(3).
     “Member Nonrecourse Deductions” shall mean “partner nonrecourse deductions”
as defined in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

 



--------------------------------------------------------------------------------



 



     “Membership Interest” shall mean, with respect to any Member, the
percentage set forth opposite such Member’s name on Exhibit A hereto, as such
percentage may change from time to time consistent with the terms hereof.
     “Net Profits” and “Net Losses” shall mean for each Fiscal Year or other
period, an amount equal to the Company’s taxable income or loss for such period
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction of the Company, whether or not
required to be stated separately pursuant to Section 703(a)(1) of the Code,
shall be included in taxable income or loss), with the following adjustments:

  (a)   Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses shall be
added to such taxable income or loss;     (b)   Any expenditures of the Company
described in Section 705(a)(2)(B) of the Code (or expenditures treated as such
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i)) that are not otherwise
taken into account in computing Net Profits or Net Losses shall be subtracted
from such taxable income or loss;     (c)   If the Gross Asset Value of any
Company asset is adjusted pursuant to paragraph (b) or (c) of the definition of
Gross Asset Value, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset, for purposes of computing Net
Profits or Net Losses;     (d)   Gain or loss resulting from any disposition of
Company property with respect to which gain or loss is recognized for federal
income tax purposes (or is deemed realized pursuant to paragraph (c) above)
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;     (e)   In lieu of the depreciation, amortization, and
other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such Fiscal
Year or other period;     (f)   To the extent that, under Section 734(b) or
Section 743(b) of the Code, an adjustment is required to be taken into account
in determining Capital Accounts, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Profits or
Net Losses;     (g)   Notwithstanding anything to the contrary in the definition
of the terms “Net Profits” and “Net Losses,” any items that are specially
allocated pursuant to Sections 6.2 and 6.3 shall be excluded in computing Net
Profits or Net Losses; and     (h)   For purposes of this Agreement, any
deduction for a loss on a sale or exchange of Company property that is
disallowed to the Company under Section 267(a)(1) of the Code or Section 707(b)
of the Code shall be treated as an expenditure under Section 705(a)(2)(B) of the
Code.

     “Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1).
     “Person” shall mean an individual, trust, estate, partnership, limited
liability company or any other incorporated or unincorporated entity permitted
to be a member of a limited liability company under the Act.
     “Regulations” shall mean, except where the context indicates otherwise, the
permanent and temporary regulations of the Department of the Treasury
promulgated under the Code, as such

 



--------------------------------------------------------------------------------



 



regulations may be lawfully changed from time to time (including corresponding
provisions of succeeding regulations).
     “Substitute Member” shall mean an assignee of a Membership Interest who has
been admitted to all of the rights of membership pursuant to Section 9.3 hereof.
     “Transfer” shall mean, as a noun, any voluntary or involuntary transfer,
sale, assignment, pledge, encumbrance or other disposition; and, as a verb,
voluntarily or involuntarily to sell, assign, transfer, grant, give away,
hypothecate, pledge, encumber or otherwise dispose of, and shall include any
transfer by will, gift or intestate succession.
ARTICLE II
The Limited Liability Company
     2.1 Formation. The Company has been formed as a limited liability company
pursuant to the provisions of the Act. A Certificate of Formation for the
Company has been filed in the Office of the Secretary of State of the State of
Delaware in conformity with the Act. The Company and, if required, each of the
Members shall execute or cause to be executed from time to time all other
instruments, certificates, notices and documents and shall do or cause to be
done all such acts and things (including keeping books and records and making
publications or periodic filings) as may now or hereafter be required for the
formation, valid existence and, when appropriate, termination of the Company as
a limited liability company under the laws of the State of Delaware, as well as
the limited liability status of the Company and the limited liability of the
Members under the Laws of the State of Delaware and of each other jurisdiction
in which the Company does business.
     2.2 Name. The name of the Company shall be “Bottling Group, LLC” and its
business shall be carried on in such name with variations and changes as the
Managing Directors shall determine or deem necessary to comply with requirements
of the jurisdiction in which the Company’s operations are conducted.
     2.3 Business Purposes. The Company is formed for the purposes of engaging
in any lawful business, purpose or activity for which limited liability
companies may be formed under the Act.
     2.4 Registered Office and Agent. The location of the registered office the
Company shall be 1013 Center Road, Wilmington, New Castle County, Delaware
19805. The Company’s registered agent at such address will be Corporation
Service Company. The Managing Directors may, from time to time, change the
Company’s registered office or registered agent, and shall forthwith amend the
Certificate of Formation to reflect such change.
     2.5 Term. The existence of the Company shall commence on the date of the
filing of the Certificate of Formation in the Office of the Secretary of State
of the State of Delaware in accordance with the Act and, unless the Company is
dissolved sooner pursuant to the Articles X and XI below or the Act, the Company
shall have perpetual existence.
     2.6 Principal Place of Business. The principal place of business of the
Company shall be located at One Pepsi Way, Somers, NY 10589 or at such other
location as the Managing Directors may, from time to time, select.
     2.7 Title to Company Property. Legal title to all property of the Company
shall be held, vested and conveyed in the name of the Company and no real or
other property of the Company shall be deemed to be owned by the Members
individually.

 



--------------------------------------------------------------------------------



 



     2.8 Business Transactions of the Members and Managing Director with the
Company. In accordance with Section 18-107 of the Act, each Member and Managing
Director may lend money to, borrow money from, act as a surety, guarantor or
endorser for, guarantee or assume one or more obligations of, provide collateral
for, and transact other business with, the Company under the same terms as a
Person who is not a Member or Managing Director and, subject to applicable law,
shall have the same rights and obligations with respect to any such matter as a
Person who is not a Member or Managing Director.
     2.9 Single Class of Interests. Notwithstanding any other provision of this
Agreement, all Membership Interests of the Members of the Company shall be a
single class of interests for all purposes of this Agreement and the Act
(including all voting provisions of the Act).
ARTICLE III
The Members
     3.1 The Members. The name, address, Capital Contribution, and Interest of
each Member are set forth on Exhibit A hereof, and in the books and records of
the Company, which books and records shall be amended from time to time to
reflect the admission of an Additional Member or Substitute Member, an
additional Capital Contribution or acquisition of Membership Interests by an
existing Member, or the cessation of a Member pursuant to Section 9.4 hereof.
     3.2 Member Meetings.

  (a)   Actions by the Members; Meetings. The Members may vote, approve a matter
or take any action by the vote of Members at a meeting, in person or by proxy,
or without a meeting by the written consent of Members pursuant to subparagraph
(d) below. Meetings of the Members shall be held upon at least five (5) days’
prior written notice of the time and place of such meeting. Notice of any
meeting may be waived in writing by any Member before or after any meeting.
Meetings of the Members may be conducted in person or by conference telephone
facilities.     (b)   Annual Meeting. An annual meeting of Members shall be held
within five (5) months after the close of the Fiscal Year on such date and at
the time and place (either within or without the State of Delaware) as shall be
fixed by the Managing Directors. At the annual meeting, the Members shall elect
the Managing Directors and transact such other business as may properly be
brought before the meeting. In lieu of an annual meeting of Members, the Members
may, by written consent, elect the Managing Directors and transact such other
business as may properly be brought before a meeting of Members, such elections
and actions to have the same force and effect as elections and actions taken at
a meeting of Members. If a meeting of Members is not held or a consent not
executed within five (5) months after the close of the Fiscal Year, the Managing
Directors shall hold their respective offices until such Managing Directors
resign or until new Managing Directors shall be duly elected.     (c)   Special
Meetings. A special meeting of Members may be called at any time by the Managing
Directors and shall be called by the Managing Directors at the request in
writing of any Member. Any such request shall state the purpose or purposes of
the proposed meeting. Business transacted at any special meeting of Members
shall be confined to the purposes set forth in the notice thereof.     (d)  
Action by Written Consent. Any action required or permitted under the Act or
this Agreement to be taken by the Members, and any action otherwise referred to
the Members for their approval by the Managing Directors, may be taken by the
Members without a meeting by the written consent of a Majority of Members, or
such greater percentage as is otherwise required under this Agreement for the
subject matter of the written consent. A copy of any action taken by written
consent shall be sent promptly to all Members and filed with the records of the
Company.

 



--------------------------------------------------------------------------------



 



  (e)   Quorum; Voting. For any meeting of Members, the presence in person or by
proxy of all of the Members shall constitute a quorum for the transaction of any
business. Except as otherwise provided in this Agreement, the affirmative vote
of a Majority of all the Members shall constitute approval of any action. If,
however, a quorum shall not be present or represented at any meeting of Members,
the Members entitled to vote thereat, present in person or represented by proxy,
shall have the power to adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum shall be present or
represented. At such adjourned meeting, at which a quorum shall be present or
represented, any business may be transacted which might have been transacted at
the meeting as originally notified.     (f)   Record Date. For the purpose of
determining the Members entitled to notice of, or to vote at any meeting of
Members or any adjournment thereof, or to express consent or dissent from any
proposal without a meeting, or for the purpose of determining the Members
entitled to receive payment of any Distribution or the allotment of any rights,
or for the purpose of any other action, the Members may fix, in advance, a date
as the record date for any such determination of Members. Such date shall not be
more than fifty nor less than ten days before the date of any meeting, any
action taken without a meeting, the payment of any distribution, or the
allotment of any rights, or any other action.     (g)   Person Recognized as
Member. The Company shall be entitled to treat the holder of record of any
Interest as the holder in fact thereof and, accordingly, shall not be bound to
recognize any equitable or other claim to or interest in such Interest on the
part of any other Person, whether or not it shall have express or other notice
thereof, except as otherwise provided by the Act.

     3.3 No Liability of Members. All debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Member shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member.
     3.4 Power to Bind the Company. No Member (acting in its capacity as such)
shall have any authority to bind the Company to any third party with respect to
any matter except pursuant to a resolution expressly authorizing such action
which resolution is duly adopted by the Managing Directors by the affirmative
vote required for such matter pursuant to this Agreement or the Act.
ARTICLE IV
Management of the Company
     4.1 Management By Managing Directors.

  (a)   General: Number of Managing Directors. Subject to such matters as are
expressly reserved hereunder or under the Act to the Members for decision, the
business and affairs of the Company shall be managed by the Managing Directors,
who shall be responsible for policy-setting, approving the overall direction of
the Company and making all decisions affecting the business and affairs of the
Company. There shall be at least three (3) but not more than five (5) Managing
Directors, the exact number of Managing Directors to be determined from time to
time by resolution of the Members. All actions of the Managing Directors, unless
otherwise stated herein, shall be by majority vote.     (b)   Election: Removal:
Resignations. Each Managing Director shall be elected by a Majority of Members
and shall serve until his or her successor has been duly elected and qualified,
or until his or her earlier removal, resignation, death or disability; provided,
however, that so long as Pepsi Holdings shall be a Member, at least one Managing
Director (the “Pepsi Holdings Managing Director”) shall be appointed by Pepsi
Holdings and shall be an officer or employee

 



--------------------------------------------------------------------------------



 



      of Pepsi Holdings, or of an Affiliate of Pepsi Holdings. A Majority of
Members may remove any Managing Director from any other capacity with the
Company at any time (other than being a member of the Company), with or without
cause. If the Pepsi Holdings Managing Director is removed, Pepsi Holdings shall
appoint a new Managing Director. A Managing Director may resign at any time upon
written notice to the Members. The resignation shall take effect upon receipt of
notice or at such later date as specified in such notice. The acceptance of the
resignation is not necessary to make it effective.     (c)   Vacancies. Any
vacancy occurring as a result of the resignation, removal, death or disability
of a Managing Director or an increase in the number of Managing Directors shall
be filled by the vote of a Majority of the Members; provided, however, that if
the vacancy relates to the Pepsi Holdings Managing Director, Pepsi Holdings
shall appoint a new Managing Director. A Managing Director chosen to fill a
vacancy resulting from the resignation, removal, death or disability of a
Managing Director shall serve the unexpired term of his or her predecessor in
office.

     4.2 Powers of Managing Directors. The power and authority of the Managing
Directors to act on behalf of the Company shall include the power to:

  (a)   purchase, lease or otherwise acquire from any Person, or sell, lease or
otherwise dispose of to any Person, any property of the Company,     (b)   open
bank accounts and, except as otherwise provided herein, invest the funds of the
Company,     (c)   purchase insurance on the business and assets of the Company,
    (d)   commence lawsuits and other proceedings,     (e)   enter into any
agreement, instrument or other writing,     (f)   retain accountants, attorneys
or other agents and     (g)   execute, acknowledge and deliver any and all
agreements and instruments to effectuate the foregoing and to take other lawful
action that the Managing Directors consider necessary, convenient or advisable
in connection with any business of the Company.

     4.3 Limitation on Powers of Managing Directors. Notwithstanding the
foregoing, the Managing Directors shall not have the authority to do any of the
following without the unanimous approval of the Members:

  (a)   take any action in contravention of this Agreement;     (b)   take any
action which would make it impossible to carry on the ordinary business of the
Company or make any material change in the business or purpose of the Company;  
  (c)   make, execute or deliver on behalf of the Company any assignment for the
benefit of creditors or file any bankruptcy or insolvency petition;     (d)  
merge or consolidate the Company with or into another entity;     (e)  
commingle the Company’s funds with those of any other Person;     (f)   confess
any judgment on behalf of the Company;     (g)   approve or permit any voluntary
liquidation, dissolution or termination of the Company;     (h)   make any
amendment to this Agreement or to the certificate of formation of the Company;  
  (i)   permit or approve any issuance by the Company of any additional or other
equity interests

 



--------------------------------------------------------------------------------



 



      (including any interests convertible into equity interests) of, or the
admission of a new member to, the Company pursuant to Section 9.2;     (j)  
permit or approve any split, combination or reclassification of any Interests;  
  (k)   make any registered public offering of any equity interests of the
Company;     (l)   enter into any contract, agreement or arrangement providing
for the lending of funds by the Company other than in the ordinary course of
business; or     (m)   enter into a sale, lease, transfer or other disposition
of any assets of the Company outside the ordinary course of business with a fair
market value in excess of $10,000,000.

     4.4 Liability for Certain Acts. The Managing Directors shall perform their
duties in good faith, in a manner and with such care as an ordinarily prudent
person in a similar position would use under similar circumstances. A Managing
Director who so performs such duties shall not have any liability by reason of
being or having been a Managing Director. Without limiting the generality of the
preceding sentence, a Managing Director does not in any way guaranty the return
of any Capital Contribution to a Member or a profit for the Members from the
operations of the Company.
     4.5 Salaries. The salaries, if any, and other compensation of the Managing
Directors shall be fixed from time to time by the unanimous vote or written
consent of the Members.
     4.6 Powers to Bind the Company. No Managing Director (acting in his or her
capacity as such) shall have any authority to bind the Company with respect to
any matter except as authorized by the majority of the Managing Directors in
accordance with this Article IV.
ARTICLE V
Capital Contributions
     5.1 Capital Contributions. Each Member shall contribute the assets set
forth on Exhibit A to this Agreement as its initial Capital Contribution. No
interest shall accrue on any Capital Contribution and no Member shall have the
right to withdraw or be repaid any Capital Contribution, except as provided in
this Agreement. If any Member withdraws from the Company pursuant to Section 9.5
hereof, such Member shall remain obligated for any unpaid Capital Contributions
and shall not be entitled to a return of its Capital Contribution. The value of
any Additional Member’s Capital Contribution and the terms upon which such
Capital Contribution shall be made shall be as agreed upon by the Members.
     5.2 Maintenance of Capital Accounts.

  (a)   The Company shall establish and maintain Capital Accounts for each
Member and assignee.

     “Capital Account” means an account to be maintained for each Member in
accordance with the Code and Regulations, which, subject to any contrary
requirements of the Code and Regulations, shall be increased by

  (i)   the amount of money contributed by such Member to the Company, if any;  
  (ii)   the Gross Asset Value of property, if any, contributed by such Member
to the Company (net of liabilities that are secured by such contributed property
that the Company is considered to assume or take subject to under Code
Section 752 as set forth in Regulations Section 1.704-1(b)(2)(iv)(b)(2));    
(iii)   the amount of any Company liabilities that are assumed by such Member
pursuant to Regulations Section 1.704-1(b)(2)(iv)(c);

 



--------------------------------------------------------------------------------



 



  (iv)   allocations to such Member of Net Profits determined under Section 6.1
of the Agreement; and     (v)   any items in the nature of income or gain which
are specially allocated to such Member pursuant to Sections 6.2, 6.3, and 6.4 of
the Agreement; and decreased by

  (i)   the amount of money distributed to such Member by the Company;     (ii)
  the Gross Asset Value of property distributed to such Member by the Company
(net of liabilities that are secured by such distributed property that such
Member is considered to assume or take subject to under Code Section 752 as set
forth in Regulations Section 1.704-1(b)(2)(iv)(b)(5));     (iii)   the amount of
such Member’s liabilities that are assumed by the Company pursuant to
Regulation Section 1.704-1(b)(2)(iv)(c);     (iv)   allocations to the Member of
Net Losses as determined under Section 6.1; and     (v)   any items in the
nature of loss or deduction which are specially allocated to such Member
pursuant to Sections 6.2, 6.3 and 6.4 of the Agreement.

  (b)   This Section and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. Notwithstanding that a particular adjustment is not set
forth in this Section, the Capital Accounts of the Members shall be adjusted as
required by, and in accordance with, the capital account maintenance rules of
Regulations Section 1.704-1(b).

     5.3 Negative Capital Accounts. No Member shall be required to make up an
deficit balance of an Adjusted Capital Account or pay to any Member the amount
of such deficit in any such account.
     5.4 Sale or Exchange of Membership Interest. In the event of a Transfer of
some or all of a Member’s Membership Interest, the Capital Account of the
Transferring Member (as hereinafter defined) shall become the Capital Account of
the transferee, to the extent it relates to the Member’s Membership Interest so
Transferred.
ARTICLE VI
Allocations of Profits and Losses; Distributions
     6.1 Allocations of Net Profits and Net Losses from Operations. After giving
effect to the special allocations in Sections 6.2 and 6.3, Net Profits and Net
Losses shall be allocated among Members ratably in proportion to their
respective Membership Interests.
     6.2 Special Provisions Regarding Allocations of Net Profits and Net Losses.

  (a)   Minimum Gain Chargeback. In the event that there is a net decrease in
the Company Minimum Gain during a Fiscal Year, there shall be a minimum gain
chargeback described in Regulations Sections 1.704-2(f), (g) and (j).     (b)  
Member Minimum Gain Chargeback. If during a Fiscal Year there is a net decrease
in Member Nonrecourse Debt Minimum Gain, any Member with a share of that Member
Nonrecourse Debt Minimum Gain (as determined under Regulations Section
1.7042(i)(5)) as of the beginning of the year must be allocated items of Company
income and gain for the year (and, if necessary, for succeeding years) equal to
that Member’s share of such net decrease in accordance with Regulations
Sections 1.704-2(i) and (j).

 



--------------------------------------------------------------------------------



 



  (c)   Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Section
1.704-1(b)(2)(ii)(d)(4),(5) or (6), items of Company income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate, to the extent required by Regulations Section 1.704-1(b)(2)(ii)(d),
the deficit balance in the Adjusted Capital Account of such Member as quickly as
possible, provided that an allocation pursuant to this Section 6.2(c) shall be
made only if and to the extent that such Member would have a deficit balance in
the Adjusted Capital Account after all other allocations provided for in this
Article VI for the applicable taxable year of the Company have been tentatively
made as if this Section 6.2(c) were not in the Agreement.     (d)   Allocation
of Nonrecourse Deductions. Nonrecourse Deductions attributable under
Sections 1.704-2(c) and (j) of the Regulations to increases in the Company
Minimum Gain shall be allocated, in accordance with Regulations Section
1.704-2(e), to the Members pro rata in proportion to the relative Membership
Interest held by each Member.     (e)   Allocation of Member Nonrecourse
Deductions. Any Member Nonrecourse Deductions shall be allocated to the Members
in accordance with Regulations Section 1.704-2(i)(1).     (f)   Section 754
Adjustment. To the extent that any adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
section of the Regulations.     (g)   Notwithstanding any other provision of
this Article VI, no item of loss or deduction of the Company shall be allocated
to a Member if such allocation would cause or increase a deficit balance in an
Adjusted Capital Account of such Member. Any such loss or deduction shall be
allocated first among the Members with positive balances in their Adjusted
Capital Accounts in proportion to (and to the extent of) such positive balances
and thereafter, at such time that there are no Members with positive Adjusted
Capital Accounts, to all the Members in accordance with their Membership
Interests.

     6.3 Curative Allocations. The Managing Directors shall determine if any
special allocations of items of income, gain, loss or deduction pursuant to
Section 6.2 shall be taken into account in computing allocations in a subsequent
Fiscal Year (or portion thereof) pursuant to the other provisions of Article VI
so that the net amount of any items so allocated and all other items allocated
to each Member pursuant to Article VI shall, to the extent possible, be equal to
the net amount that would have been allocated to each Member pursuant to
Article VI if the special allocations in Section 6.2 had not been made. In
determining the allocations under this Section 6.3, consideration must be given
to future allocations under Sections 6.2(a) and 6.2(b) that, although not yet
required, are likely to offset allocations under Sections 6.2(d) and 6.2(e).
     6.4 Other Allocation Rules.

  (a)   For purposes of determining Net Profits, Net Losses or any other items
allocable to any period, Net Profits, Net Losses and any other such items shall
be determined on a daily, monthly or other basis, as determined by the Members
using any method that is permissible under Code Section 706. If an Interest in
the Company is Transferred in accordance with Article VIII of this Agreement,
the Net Profits and Net Losses of the Company and any other items of the Company
shall be allocated between the periods before and after the Transfer using any
method that is permissible under Code Section 706. As of the date of such
Transfer, the transferee shall succeed to the Capital Account of the transferor
Member with respect to the Transferred Interest. This

 



--------------------------------------------------------------------------------



 



      Section 6.4(a) shall apply for purposes of computing a Member’s Capital
Account and for federal income tax purposes.     (b)   If any fees or other
payments deducted for federal income tax purposes by the Company are
recharacterized by the Internal Revenue Service or by a court, in a
determination or ruling with respect to which no appeal or other relief is
available, as nondeductible distributions to any Member, then, notwithstanding
all other allocation provisions (other than the special allocations pursuant to
Section 6.2 hereof), gross income shall be allocated to such Member (for each
Fiscal Year in which such recharacterization occurs) in an amount equal to the
fees or payments recharacterized.     (c)   A Member’s share of the “excess
nonrecourse liabilities” of the Company within the meaning of Regulations
Section 1.752-3(a)(3) shall be determined by allocating such liabilities among
the Members in proportion to their Membership Interests, which proportion shall
be deemed to be the Members’ respective “interests in partnership profits” (as
such term is used in Regulations Section 1.752-3(a)(3)) for purposes of such
determination.

     6.5 Tax Allocations: Code Section 704(c).

  (a)   In accordance with Code Section 704(c), the traditional method as set
forth in Regulations Section 1.704-3(b), shall, solely for tax purposes, direct
the allocation of income, gain, loss, and deduction with respect to any Company
property among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value.     (b)   In the event that the Gross Asset
Value of any Company asset is adjusted pursuant to the definition of Gross Asset
Value contained herein, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall take into account any variation
between the adjusted basis of such asset for federal income tax purposes and its
Gross Asset Value in the same manner as under Code Section 704(c) and the
traditional method as set forth in Regulations Section 1.704-3(b).     (c)  
Except as provided in Section 6.5(a), for federal income tax purposes, under the
Code and Regulations, each Company item of income, gain, loss and deduction
shall be allocated among the Members in the same manner as its correlative item
of “book” income, gain, loss or deduction is allocated pursuant to this
Article VI. Any elections or other decisions relating to such allocations shall
be made by the Members (or, to the extent provided in Section 7.2(g), the Tax
Matters Member) in any manner that reasonably reflects the purpose and intention
of this Agreement. Allocations pursuant to this Section 6.5 are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of Net
Profits or Net Losses, other items, or distributions pursuant to any provision
of this Agreement.

     6.6 Distributions.

  (a)   Other than liquidating distributions, which shall be governed by
Section 11.1 herein, and the distribution described in Section 6.6(b), the
Managing Directors shall determine, in their sole and absolute discretion, cash
available for distribution to Members and the amount to be distributed to
Members, and shall authorize and distribute to the Members pro rata in
proportion to their Membership Interests, the determined amount when, as and if
declared by the Managing Directors; provided, however, that to the extent of
available cash, the Managing Directors shall authorize and distribute pro rata
to all Members sufficient cash such that the aggregate cash distributed to PBG
and PBG Holdings will enable PBG to pay its taxes and make interest payments on
$1 billion 7% Senior Notes due 2029; provided further, that the total cash

 



--------------------------------------------------------------------------------



 



      distributed to the Members pursuant to this Section 6.6(a) in each Fiscal
Year of the Company beginning before February 8, 2001, shall not exceed the
Company’s “net cash flow” as defined in Regulations Section 1.707-4(b)(2) for
such year without the unanimous consent of all Members. Available cash, as
referred to herein, shall mean the cash and other liquid investments of the
Company after appropriate provision for expenses and liabilities as determined
by the Managing Directors, in their sole and absolute discretion.     (b)   The
Company shall distribute to Pepsi Holdings, as promptly as is reasonably
practicable, the entire net proceeds of the issuance by the Company on
February 9, 1999 of Senior Notes.

     6.7 Withholding Taxes. The Company is authorized to withhold from
Distributions to a Member, or with respect to allocations to a Member, and to
pay over to a federal, state or local government, any amounts required to be
withheld pursuant to the Code, or any provisions of any other federal, state or
local law. Any amounts so withheld shall be treated as having been distributed
to such Member pursuant to this Article VI for all purposes of this Agreement,
and shall be offset against the amounts otherwise distributable to such Member.
The Tax Matters Member shall provide each Member with documentation that such
withholdings were in fact paid to the relevant governmental entity.
ARTICLE VII
Accounts and Tax Matters Member
     7.1 Books. The Managing Directors shall cause to be maintained complete and
accurate books of account of the Company’s affairs at the Company’s principal
place of business. Such books shall be kept in accordance with generally
accepted accounting principles and shall be available for inspection by any
Member at the Company’s principal place of business during normal business
hours.
     7.2 Tax Matters Member. PBG Holdings shall be the tax matters partner (“Tax
Matters Member”) of the Company. The Tax Matters Member shall perform the
following:

  (a)   Prepare and file or supervise the preparation and filing of the
Company’s federal, state and local partnership or other income tax returns.    
(b)   Furnish or cause to be furnished to the Members, within ninety (90) days
after the close of the taxable year of the Company, all tax information with
respect to the Company as may be required by the other Members for the
preparation of any separate tax return which they may be required to file.    
(c)   Prepare or cause to be prepared, within fifteen (15) days after the close
of each accounting period, a financial report for such accounting period, and
shall cause a copy of the report to be furnished to the other Members. Such copy
shall include a balance sheet as of the last day of the accounting period and a
statement of income or profit and loss for the accounting period and the
year-to-date period including that accounting period. The statement of income or
profit and loss shall disclose the amount of and any changes in profit or loss,
and shall show in particular the amounts of depreciation, amortization,
interest, and extraordinary income or charges, whether or not included in the
operating income.     (d)   Cause to be prepared and furnished to the Member,
within ninety (90) days after the close of the Fiscal Year, audited financial
statements of the Company.     (e)   Furnish the name, address, profits interest
and taxpayer identification number of each Member to the Internal Revenue
Service.     (f)   Refuse to extend the statute of limitations with respect to
tax items of the Company without the unanimous written consent of the Members.

 



--------------------------------------------------------------------------------



 



  (g)   Elect the accrual method of accounting for the Company and make any
other tax elections on behalf of the Company as the Tax Matters Member, subject
to Section 6.5( c), deems necessary and advisable; provided, however, that the
election under Code Sections 754, 734(b) and 743(b) shall be made only with the
unanimous consent of the Members; and provided, further, that no election to
treat the Company as a corporation for federal income tax purposes shall be made
under Regulations Section 301.7701-3(c) without the Pepsi Holdings Managing
Director’s consent.

     Nothing in this Section shall limit the ability of any Member to take any
action in its individual capacity relating to administrative proceedings of
Company matters that is left to the determination of any individual Member under
the Code or under any similar state or local provision.
     The Tax Matters Member will be entitled to reimbursement from the Company
for all reasonable costs and expenses incurred by it in complying with and
carrying out its responsibilities as Tax Matters Member.
ARTICLE VIII
Transfers of Membership Interests
     8.1 Prohibition. No Member may Transfer all or any portion of its
Membership Interests other than upon the unanimous written consent of the
Members. Any attempted Transfer of Membership Interests, other than in strict
accordance with this Article VIII, shall be null and void and the purported
transferee shall have no rights as a Member or assignee hereunder.
     8.2 Effect of Transfers. Upon any Transfer, the assignee shall be entitled
to receive the Distributions and allocations of income, gain, loss, deduction,
credit or similar items to which the transferring Member was entitled with
respect to the Transferred Interest. The assignee shall become a Substitute
Member pursuant to Section 9.3 hereof.
ARTICLE IX
Additional and Substitute Members: Withdrawal of Members
     9.1 Admission: Withdrawals. Other than the Initial Members, no Person shall
be admitted to the Company as a Member except in accordance with Section 9.2 or
9.3 hereof. Except as otherwise specifically set forth in Section 9.5 hereof, no
Member shall be entitled to withdraw from the Company. Any purported admission
or withdrawal which is not in accordance with this Article IX shall be null and
void. Upon admission of any Additional or Substitute Member, or upon any Member
ceasing to be a Member, the books and records of the Company shall be revised
accordingly to reflect such admission.
     9.2 Admission of Additional Members. A Person shall become an Additional
Member pursuant to the terms of this Agreement only if and when each of the
Members consents in writing to such admission, which consent may be given or
withheld in each Member’s sole and absolute discretion, and the Members receive
written instruments (including, without limitation, such Person’s consent to be
bound by this Agreement as a Member) that are in a form satisfactory to them, as
determined in their sole and absolute discretion.
     9.3 Admission of Assignees as Substitute Members. An assignee of all or any
portion of a Member’s Membership Interest shall become a Substitute Member of
the Company only if and when both of the following conditions are satisfied:

  (a)   Each Member consents in writing to such admission, which consent may be
given or withheld, or made subject to such conditions as are determined by each
Member, in its sole and absolute discretion; and

 



--------------------------------------------------------------------------------



 



  (b)   the Members receive written instruments (including, without limitation,
such assignee’s consent to be bound by this Agreement as a Member) that are in a
form satisfactory to them, as determined in their sole and absolute discretion.

     9.4 Cessation of a Member.

  (a)   Events Resulting in Cessation of a Member. Any Member shall cease to be
a Member of the Company upon the earliest to occur of any of the following
events:

  (i)   such Member’s withdrawal from the Company pursuant to Section 9.5
hereof;     (ii)   as to any Member that is not an individual, the filing of a
certificate of dissolution, or its equivalent, for such Member; or     (iii)  
the Bankruptcy of such Member.

  (b)   Effect of Cessation of a Member. Upon any Member ceasing to be a Member
pursuant to Subsection (a) above, other than in a transaction covered by
Subsection (c) below, such Member or its successor in interest (if any) shall
become an assignee of its Membership Interests, entitled to receive the
Distributions and allocations of income, gain, loss, deduction, credit or
similar item to which such Member would have been entitled and shall not be
entitled to exercise any of the other rights of a Member in, or have any duties
or other obligations of a Member with respect to, such Membership Interests. No
such Member shall have a right to a return of its Capital Contribution.     (c)
  Upon a withdrawal by a Member pursuant to Section 9.5(b), the Member’s
Interest (i) shall be redeemed by the Company in exchange for such combination
of cash and/or property as is agreed by the withdrawing Member and each other
Member of the Company, which cash and/or property shall be paid by the Company
to the withdrawing Member or its designee at such time or times as are agreed
upon by the withdrawing Member and each other Member of the Company or
(ii) shall be disposed of in such other transaction or transactions as are
agreed by the withdrawing Member and each other Member of the Company.

     9.5 Withdrawal of Members.

  (a)   Withdrawal Upon Transfer. If a Member has Transferred all of its
Membership Interests in one or more Transfers, then such Member shall withdraw
from the Company on the date upon which each assignee of such Membership
Interests has been admitted as a Substitute Member in accordance with
Section 9.3 hereof, and such Member shall no longer be entitled to exercise any
rights or powers of a Member under this Agreement.     (b)   Voluntary
Withdrawal. In addition to a withdrawal pursuant to Subsection (a) above, each
Member shall have the right to withdraw from the Company at any time, but only
upon the unanimous consent of the Members. A withdrawing Member shall have no
right to a return of its Capital Contribution.

ARTICLE X
Events of Dissolution
     The Company shall be dissolved upon the occurrence of either of the
following events (each, an “Event of Dissolution”):
     (a) The PepsiCo Member and the PBG Member each consents to dissolution;
or

 



--------------------------------------------------------------------------------



 



     (b) A judicial dissolution of the Company pursuant to Section 18-802 of the
Act.
ARTICLE XI
Termination
     11.1 Liquidation. In the event that an Event of Dissolution shall occur,
the Company shall be liquidated and its affairs shall be wound up. All proceeds
from such liquidation shall be distributed as set forth below, in accordance
with the provisions of Section 18-804 of the Act:

  (a)   to creditors, including Members who are creditors to the extent
permitted by law, in satisfaction of the Company’s liabilities; and     (b)   to
Members in accordance with their positive Capital Account balances, taking into
account all Capital Account adjustments for the Company’s Fiscal Year in which
the liquidation occurs. Liquidation proceeds shall be paid by the end of the
Company’s Taxable Year in which the liquidation occurs or, if later, within
90 days after the date of liquidation. Such Distributions shall be in cash or
property (which need not be distributed proportionately) or partly in both, as
determined by the Managing Directors.

     11.2 Final Accounting. In the event of the dissolution of the Company,
prior to any liquidation, a proper accounting shall be made to the Members from
the date of the last previous accounting to the date of dissolution.
     11.3 Cancellation of Certificate. Upon the completion of the Distribution
of the Company’s assets upon dissolution, the Company shall be terminated and
the Managing Directors shall cause the Company to execute and file a certificate
of cancellation in accordance with Section 18-203 of the Act.
ARTICLE XII
Exculpation and Indemnification
     12.1 Exculpation. Notwithstanding any other provisions of this Agreement,
whether express or implied, or obligation or duty at law or in equity, none of
the Managing Directors or Members, or any officers, directors, stockholders,
partners, employees, representatives, consultants or agents of either of the
foregoing, nor any officer, employee, representative, consultant or agent of the
Company or any of its Affiliates (individually, a “Covered Person” and,
collectively, the “Covered Persons”) shall be liable to the Company or any other
Person for any act or omission (in relation to the Company and the conduct of
its business, the Agreement, any related document or any transaction
contemplated hereby or thereby) taken or omitted in good faith by a Covered
Person and in the reasonable belief that such act or omission was in, or was not
contrary to, the best interests of the Company.
     12.2 Indemnification. To the fullest extent permitted by law, the Company
shall indemnify and hold harmless each Managing Director, Member and officer of
the Company and each officer or director of any Member (individually, an
“Indemnified Person” and, collectively, the “Indemnified Persons”) from and
against any and all losses, claims, demands, liabilities, expenses, judgments,
fines, settlements and other amounts arising from any and all actions, suits or
proceedings, whether civil, criminal, administrative or investigative
(“Claims”), in which such Indemnified Person may be involved, or threatened to
be involved, as a party or otherwise, by reason of its management of the affairs
of the Company or which relates to or arises out of the Company or its property,
business or affairs. The Company shall pay in advance any legal or other
expenses incurred in investigating or defending against any loss, claim, damage
or liability which may be subject to indemnification under this Section 12.2,
upon receipt of an undertaking from the Indemnified Person on whose behalf such
expenses are paid to repay such amount if it shall ultimately be determined that
such Indemnified Party is not entitled to be indemnified by the Company. The
Company shall purchase

 



--------------------------------------------------------------------------------



 



insurance, to the extent available at reasonable cost, to cover losses, claims,
damages or liabilities subject to indemnification under this Section. The
Company, upon a determination by the Managing Directors, may, but shall not be
obligated to, provide indemnification to any employees, representatives, agents
or consultants of the Company to the same extent provided to Indemnified Persons
pursuant to this Section 12.2.
ARTICLE XIII
Amendment to Agreement
     Amendments to this Agreement shall be approved in writing upon consent of
each of the Members. An amendment shall become effective as of the date agreed
to by the Members.
ARTICLE XIV
General Provisions
     14.1 Notices. Unless otherwise specifically provided in this Agreement, all
notices and other communications required or permitted to be given hereunder
shall be in writing and shall be (i) delivered by hand, (ii) delivered by a
nationally recognized commercial overnight delivery service, (iii) mailed
postage prepaid by first class mail or (iv) by telecopier, in any such case
directed or addressed to each Member at the address or telecopy number set forth
on Exhibit A hereof. Such notices shall be effective: (a) in the case of hand
deliveries when received; (b) in the case of an overnight delivery service, on
the next business day after being placed in the possession of such delivery
service, with delivery charges prepaid; (c) in the case of mail, seven (7) days
after deposit in the postal system, first class mail, postage prepaid, and
(d) in the case of facsimile notices, when electronic indication of receipt is
received. Any Member may change its address and telecopy number by written
notice to the Company.
     14.2 Entire Agreement. This Agreement constitutes the entire agreement
among the Members hereto relating to the subject matter hereof and supersedes
all prior contracts, agreements and understandings between them. No course of
prior dealings among the Members shall be relevant to supplement or explain any
term used in this Agreement. Acceptance or acquiescence in a course of
performance rendered under this Agreement shall not be relevant to determine the
meaning of this Agreement even though the accepting or the acquiescing party has
knowledge of the nature of the performance and an opportunity for objection.
Provisions of this Agreement may be waived, amended or modified only by an
instrument in writing executed by the waiving party. No waiver of any terms or
conditions of this Agreement in one instance shall operate as a waiver of any
other terms or condition or as a waiver in any other instance.
     14.3 Counterparts. This Agreement may be executed in two or more
counterparts by the parties hereto, each of which when so executed will be an
original, but all of which together will constitute one and the same instrument.
     14.4 Severability. If any provision of this Agreement is held to be invalid
or unenforceable for any reason, such provision shall be ineffective to the
extent of such invalidity or unenforceability; provided, however, that the
remaining provisions will continue in full force without being impaired or
invalidated in any way unless such invalid or unenforceable provision or clause
shall be so significant as to materially affect the Members’ expectations
regarding this Agreement. Otherwise, the Members agree to replace any invalid or
unenforceable provision with a valid provision which most closely approximates
the intent and economic effect of the invalid or unenforceable provision.
     14.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of laws thereof.

 



--------------------------------------------------------------------------------



 



     14.6 Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of the Members.
     14.7 Additional Documents and Acts. Each Member agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions, and conditions of this Agreement and of the
transactions contemplated hereby.
     14.8 No Third-Party Beneficiary. This Agreement is made solely for the
benefit of the parties hereto and no other person shall have any rights,
interest, or claims hereunder or otherwise be entitled to any benefits under or
on account of this Agreement as a third-party beneficiary or otherwise.
     14.9 Limited Liability Company. The parties to this Agreement agree to be
Members of a limited liability company and do not intend to form a partnership
under the laws of the State of Delaware or any other laws; provided, however,
that, to the extent permitted by United States Federal and applicable state and
local law, the Company will be treated as a partnership for United States
federal, state and local income tax purposes.
IN WITNESS WHEREOF, each Member has duly executed this Agreement as of the day
first above written.

            PEPSI BOTTLING HOLDINGS, INC.
      By:   /s/ Matthew M. McKenna         Name:   Matthew M. McKenna       
Title:   President          BOTTLING GROUP HOLDINGS, INC.
      By:   /s/ Lawrence F. Dickie         Name:   Lawrence F. Dickie       
Title:   Vice President and Secretary          THE PEPSI BOTTLING GROUP, INC.
      By:   /s/ Pamela C. McGuire         Name:           Title:        

 